 

Exhibit 10.01

 

ADVISOR AGREEMENT

 

THIS ADVISOR AGREEMENT (the "Agreement") is dated this 8h day of July 2020.

 

COMPANY

 

Mitesco, Inc

 

7535 East Hampden Avenue, Ste. 400 Denver, CO 80231

 

(the “Company”)

 

ADVISOR

 

Michael Loiacono

 

(the “Advisor”)

 

BACKGROUND

 

 

A.

Whereas, on October 22, 2018, the Company appointed the Advisor to its Advisory
Board.

 

 

B.

Whereas, the Company eliminated the Advisory Board effective December 31, 2019.

 

 

C.

Whereas, the Company is of the opinion that the Advisor has the necessary
qualifications, experience and abilities to provide services to the Company.

 

 

D.

Whereas, the Advisor is agreeable to such services to the Company under the
terms and conditions set out in this Agreement.

 

 

 

IN CONSIDERATION OF the matters described above and of the mutual benefits and
obligations set forth in this Agreement, the receipt and sufficiency of which
consideration is hereby acknowledged, the Company and the Advisor (individually
the "Party" and collectively the "Parties" to this Agreement) agree as follows:

 

SERVICES PROVIDED

 

1.   The Company hereby agrees to engage the Advisor to advise in the financial
and strategic operations of the Company and its subsidiaries to include (the
"Services"):     

 

 

(1)

Advise on prospective acquisition and merger prospects; (2) Recommendations to
the Board of Directors and the Company with respect to prospective sources of
financing and funds; (3) Communications with accountants, auditors and others
with respect to any filings required under any applicable federal or state
securities laws; and (4) Advise with Board of Directors and all Officers of the
Company on other important matters as requested or as is appropriate.

 

2.   The Services will also include any other tasks for which the Parties may
agree.

 

 

--------------------------------------------------------------------------------

 

 

Independent Contractor Agreement

Page 2 of 4

--------------------------------------------------------------------------------

 

TERM OF AGREEMENT

 

3.   The term of this Agreement (the "Term") will begin on June 1, 2020 and will
remain in full force and effect until December 31, 2020. Upon mutual agreement
of the Parties, the Term may be renewed for a successive one-year period.

 

4.   In the event that either Party breaches a material provision under this
Agreement, the non-defaulting Party may terminate this Agreement immediately and
require the defaulting Party to indemnify the non-defaulting Party against all
reasonable damages.

 

5.   This Agreement may be terminated at any time by mutual agreement of the
Parties.

 

6.   Except as otherwise provided in this Agreement, the obligations of the
Advisor will end upon the termination of this Agreement.

 

PERFORMANCE

 

7.   The Parties agree to do everything necessary to ensure that the terms of
this Agreement take effect.

 

COMPENSATION

 

8.    The Company will pay a monthly fee of $2,500 per month.

 

9.   The Advisor will be awarded by the Company a total of 550,000 stock options
such that: 150,000 stock options for each of the 3rd and 4th quarter for the
2020 Term of this Agreement. The stock options shall be granted on the first day
of each calendar quarter and shall vest over three months. Additionally, 250,000
stock options shall be granted upon execution of this Agreement. These 250,000
stock options shall be fully and immediately vested upon issuance.

 

10.  The exercise price of the stock options will be in accordance with The
Company’s stock option policy. Should the Company not file an effective S-8
registration with the Securities and Exchange Commission, the Advisor, at his
sole discretion, may request an equal number of shares of Restricted Common
Stock in lieu if the stock options.

 

REIMBURSEMENT OF EXPENSES

 

11.  The Advisor will be reimbursed from time to time for reasonable and
necessary expenses incurred by the Advisor in connection with providing the
Services. Pre-approval is not required for reasonable expenses.

 

CONFIDENTIALITY

 

12.  Confidential information (the "Confidential Information") refers to any
data or information relating to the Company, whether business or personal, which
would reasonably be considered to be private or proprietary to the Company and
that is not generally known and where the release of that Confidential
Information could reasonably be expected to cause harm to the Company. The
Advisor agrees that they will not disclose, divulge, reveal, report or use, for
any purpose, any Confidential Information which the Advisor has obtained, except
as authorized by the Company or as required by law. The obligations of
confidentiality will apply during the Term and will survive indefinitely upon
termination of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

Independent Contractor Agreement

Page 3 of 4

--------------------------------------------------------------------------------

 

OWNERSHIP OF INTELLECTUAL PROPERTY

 

13.  All intellectual property and related material, including any trade
secrets, moral rights, goodwill, relevant registrations or applications for
registration, and rights in any patent, copyright, trademark, trade dress,
industrial design and trade name (the "Intellectual Property") that is developed
or produced under this Agreement, is a "work made for hire" and will be the sole
property of the Company. The use of the Intellectual Property by the Company
will not be restricted in any manner.

 

14.  The Advisor may not use the Intellectual Property for any purpose other
than that contracted for in this Agreement except with the written consent of
the Company. The Advisor will be responsible for any and all damages resulting
from the unauthorized use of the Intellectual Property.

 

RETURN OF PROPERTY

 

15.  Upon the expiration or termination of this Agreement, the Advisor will
return to the Company any property, documentation, records, or Confidential
Information which is the property of the Company.

 

CAPACITY/INDEPENDENT ADVISOR

 

16.  In providing the Services under this Agreement it is expressly agreed that
the Advisor is acting as an independent Advisor and not as an employee. The
Advisor has no authority to act on behalf of the Company or obligate the Company
by contract or otherwise. The Advisor is responsible for paying, and complying
with reporting requirements for, all local, state and federal taxes related to
payments made to the Advisor under this Agreement.

 

NOTICE

 

17.  All notices, requests, demands or other communications required or
permitted by the terms of this Agreement will be given in writing and delivered
to the Parties at the addresses set forth on page one of this Agreement. Notice
will be deemed to be properly delivered (a) immediately upon being served
personally, (b) two days after being deposited with the postal service if served
by registered mail, or (c) the following day after being deposited with an
overnight courier.

 

MODIFICATION OF AGREEMENT

 

18.  Any amendment or modification of this Agreement or additional obligation
assumed by either Party in connection with this Agreement will only be binding
if evidenced in writing signed by each Party or an authorized representative of
each Party.

 

ASSIGNMENT

 

19.  The Advisor will not voluntarily, or by operation of law, assign or
otherwise transfer its obligations under this Agreement without the prior
written consent of the Company.

 

ENTIRE AGREEMENT

 

20.  It is agreed that there is no representation, warranty, collateral
agreement or condition affecting this Agreement except as expressly provided in
this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

Independent Contractor Agreement

Page 4 of 4

--------------------------------------------------------------------------------

 

ENUREMENT

 

21.  This Agreement will enure to the benefit of and be binding on the Parties
and their respective heirs, executors, administrators and permitted successors
and assigns.

 

TITLES/HEADINGS

 

22.  Headings are inserted for the convenience of the Parties only and are not
to be considered when interpreting this Agreement.

 

GENDER

 

23.  Words in the singular mean and include the plural and vice versa. Words in
the masculine mean and include the feminine and vice versa.

 

GOVERNING LAW

 

24.  Intentionally silent.

 

SEVERABILITY

 

25.  In the event that any of the provisions of this Agreement are held to be
invalid or unenforceable in whole or in part, all other provisions will
nevertheless continue to be valid and enforceable with the invalid or
unenforceable parts severed from the remainder of this Agreement.

 

WAIVER

 

26.  The waiver by either Party of a breach, default, delay or omission of any
of the provisions of this Agreement by the other Party will not be construed as
a waiver of any subsequent breach of the same or other provisions.

 

PUBLICITY

 

27.  The Company shall, with prior written approval by Advisor, have the right
to use the name, biography and picture of Advisor on Company’s website,
marketing and advertising materials.

 

 

 

IN WITNESS WHEREOF the Parties have duly affixed their signatures under hand and
seal on this 8th day of July, 2020.

 

 

 

______________________(Advisor)

Mitesco, Inc

 

Per:____________________________

 

 

 